                 Case 2:17-cv-00651-AKK-WC Document 17 Filed 07/12/19 Page 1 of 4



TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B


FROM: 10579062
TO:
SUBJECT: 2255_ReynoldsR11Mtn
DATE:05/12/2019 08:18:38 AM

            UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF ALABAMA

AARON KEITH REYNOLDS 09093-002                                                          DEFENDANT/PETITIONER

V.       CIVIL 2:17-CV-651 AKK/CS
      CRIMINAL 2:14-CR-432-09 AKK/WC (Without prejudice to the fact that Sharon Lovelace Blackbum
                                   was trial judge)

UNITED STATES                                                                     PLAINTIFF/RESPONDENT

         PETITIONER'S MOTION FOR RULE 11 SANCTIONS AGAINST PLAINTIFF/RESPONDENT AND/OR COUNSEL

Comes now Petitioner Aaron Keith Reynolds (Petitioner) and for his motion states:

1. Petitioner filed an amended verified petition under 28 USC 2255.

2. Said amended petition included numerous statements of fact, most of which were listed in paragraph numbers below the
claim with which the factual allegation was associated.

3. The court ordered response to the amended petition made what amounts to a "general denial," saying on page 10 that
"Any facts not specifically admitted in this response are denied."

4. This denial was signed by Brandon W. Bates, Assistant United States Attomey, under the name Louis V. Franklin, Sr.,
United States Attomey.

5. Petitioner stated that he offered to donate certain property to the DOJ-FBOP,for the use of inmates,for legal and
educational purposes. A copy of this offer was attached.

6. Mr. Bates by his general denial has denied a fact that cannot reasonably be denied.

7. In fact, if within the time allowed by FRCivP 11 to correct an offending pleading, the govemment agrees in writing to allow
the referenced donations, within 90 days of the date of signature upon Petitioner's reply, to the DOJ-FBOP for the prompt, full
and fair use and benefit of inmates at FCC Yazoo City Low,for educational, legal, and other proper purposes, Petitioner will not
file this motion.

8. If in fact the government goes claim by claim, paragraph by paragraph, and makes specific admissions or denials that are
reasonably arguable, in compliance with the requirements of Rule 11, Petitioner will not file this motion even if the govemment
rejects Petitioner's offer or maintains silence as to the offer.

9. In fact, most of the Petitioner's claimed supporting facts are such that they cannot be denied, consistent with a licensed
attorneys duties under the applicable rules of professional conduct, and FRCivP 11.

10. Petitioner reserves the right to file a supporting brief, if the government neglects and fails to remediate its violations of Rule
11. Whether or not an additional brief is filed, Petitioner relies on the arguments made in his reply to the government's
response to Petitioner's amended petition.

11. Petitioner is and remains open to good faith negotiations, to remediate the Rule 11 violations complained of herein. This
prison has video conferencing capability, and Petitioner would be pleased to use it to communicate more effectively with
counsel for the govemment.

WHEREFORE,Petitioner requests that the Court sanction Plaintiff/Respondent and/or counsel for Plaintiff/Respondent, by
giving the Plaintiff/Respondent a CHOICE between allowing Petitioner to make the donations proffered in the attachment to his
amended verified petition, or to suffer such other consequences as the Court deems just, including but not limited to monetary
              Case 2:17-cv-00651-AKK-WC Document 17 Filed 07/12/19 Page 2 of 4



TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B


sanctions, referral to attomey disciplinary authorities, and a ruling that certain alleged facts are "deemed admitted;" and for such
other and further relief as may be appropriate whether or not specifically requested.


)

By:                                                           --b-1,7
Aaron Reynolds                                         Date
FCC Yazoo City Low
PO Box 5000
Yazoo City, MS 39194

             CERTIFICATE OF SERVICE - PRISON MAILBOX RULE

Petitioner by his signature above pursuant to 28 USC 1746 declares under penalty of perjury that on the date stated above he
placed a copy of this pleading in the prison outgoing mail receptacle, with sufficient 1st class postage, to Brandon Bates, AUSA,
131 Clayton Street, Montgomery AL 36104, but did not file it at the same time, pending the expiration of the 21 day safe harbor.
                      Case 2:17-cv-00651-AKK-WC Document 17 Filed 07/12/19 Page 3 of 4




TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-B-B


FROM: 10579062
TO:
SUBJECT: FORM_CertService
DATE:05/17/2019 11:45:22 AM

         CERTIFICATE OF SERVICE - PRISON MAILBOX RULE
             4.**11111W/IIIMIRP.-




By my signature below, pursuant to 28 USC 1746, I declare under penalty of perjury that on the date stated below I served a
copy of this pleading on all parties entitled to service by placing a copy of this pleading in the prison outgoing mail receptacle,
with sufficient 1st Class US Postage attached, addressed to the clerk for filing and service on all parties entitled to service, via
CM/ECF. IN ADDITION, I furthermore placed an additional hard copy of this pleading in the prison outgoing mail receptacle,
addressed to Brandon Bates, AUSA, 131 Clayton Street, Montgomery, AL 36104. No other attorney has given notice of entry
of appearance or expectation of service, and furthermore both Mr. Bates and any other AUSA counsel of record will necessarily
receive a free electronic copy via CM/ECF,immediately upon entry of this pleading into the said system.


By:
Aaron Keith Reynolds                                        Date

                                                               7-q - I
                    Case 2:17-cv-00651-AKK-WC Document 17 Filed 07/12/19 Page 4 of 4




',=>09093-002
       Aaron Key Reynolds
       09093 002 Federal Correction Complex
       Po.Box.5000
       Yazoo CITY, MS 39194
                                                                                       '14
       United States




                                                              <:*09093-002
                                                                     Clerk Federal Court House
                                                                     1 Church ST
                                                                     Mszaa9merv, AL 36104
                                                                     United States




                                              6104   0 SO i
